Citation Nr: 0413637	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-24 950A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Whether the veteran's family annual countable income 
constitutes a bar to receipt of improved nonservice-connected 
disability pension.  



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO decision that denied pension 
benefits because the veteran's annual countable family income 
exceeded the applicable income limitations for a veteran with 
one dependent.  


FINDINGS OF FACT

1.  VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  For 2003, the maximum annual pension rate for a veteran 
and spouse is $12,692.00; for 2004, the maximum annual 
pension rate for a veteran and spouse is $12,959.00.  

3.  In the veteran's May 2002 application for benefits, he 
reported family annual income in excess of $26,000.  


CONCLUSION OF LAW

The veteran's family annual countable income is excessive for 
receipt of nonservice-connected pension.  38 U.S.C.A. 
§§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272, 3.273 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), which made several amendments to the laws governing 
certain VA claims, to include redefining VA's duty-to-assist 
and notification obligations.  These changes have been 
codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  

These changes are not applicable to claims such as the one 
herein at issue.  In Barger v. Principi, 16 Vet. App. 132, 
138 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Inasmuch as this case 
pertains to the provisions found in Chapter 15, Title 38, the 
VCAA (and, it follows, its implementing regulations) is not 
for application in this matter.  Also, the VCAA is not 
applicable where the law, not the factual evidence, is 
dispositive of the appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  

In the case at hand, the veteran maintains that he and his 
wife are of advanced age and in poor health.  In May 2002, he 
submitted an application for VA compensation and/or pension.  
Information contained in the application shows his monthly 
income consisted of $61.00 Social Security Administration 
(SSA) old age retirement benefits, $1,709.00 federal civil 
service retirement annuity, and $100.00 unearned interest.  
His wife's monthly income consisted of $215.00 SSA old age 
retirement benefits and $100.00 unearned interest.  He also 
listed assets of $150,000, which he later noted to be more 
like between $75,000 and $80,000; and claimed he and his wife 
spent about $4,000 yearly in medical expenses.  

Analysis

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  The amount of pension actually received is 
the difference between the recipient's countable income and 
the maximum annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Nonservice-connected pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  Income eligibility for pension, and the amount 
of any pension payable, is determined by subtracting the 
veteran's family annual countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  The maximum annual pension rate is adjusted 
from year to year.  The maximum annual rate of improved 
pension for a married veteran with a spouse is $12,692.00 for 
2003, and $12,959.00 for 2004.  See 38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23.  

In determining the veteran's family annual countable income, 
payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received, unless specifically excluded.  See 38 U.S.C.A. 
§ 501; 38 C.F.R. §§ 3.271, 3.272.  Whenever there is a change 
in the maximum annual pension rate, or in the veteran's 
family income, the monthly rate of pension payable shall be 
adjusted effective the date of change.  See 38 U.S.C.A. 
§ 501; 38 C.F.R. § 3.273.  

The facts in this case are not in dispute.  The veteran's 
family's annual countable income, as reported by him, is over 
$26,000.  This amount of annual family income well-exceeds 
the maximum annual pension rate for a veteran and spouse, 
even after his family income is adjusted to reflect annual 
unreimbursed medical expenses.  

For the reasons noted, the veteran's family annual countable 
income far exceeds the applicable statutory and regulatory 
limits for a veteran and spouse.  Hence, by law and 
regulations, he cannot meet the basic income eligibility 
requirement to establish entitlement to nonservice-connected 
pension benefits.  The Court held that, in cases in which the 
law, and not the evidence, is dispositive, a claim for 
entitlement to VA benefits should be denied, or the appeal to 
the Board terminated, because of the absence of legal merit, 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be dismissed based on a lack of 
entitlement under the law.  


ORDER

As the veteran's family annual countable income constitutes a 
bar to receipt of improved nonservice-connected disability 
pension, the claim is dismissed.  



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



